                  Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 1 of 30 PageID #:1
 AO 106 (REV 4/10) Affrdavit for Search Warrant                             AUSA Christopher V. Parente, (312) 886-2447



                         NoRrH,.,Hill3f,3,SItTi"i,'iffif;f,"'8H,,,.H"J                                       t     ED
                                                                      I]NDER SEAL
                                                                                                      l{,AR   25   20ts

In the Matter of the Search of:                                       Case Number:
                                                                                            ,trfgHi*tSiliffBiSSffi
The single family home and unattached garage
located at 3110 South 53rd Court, Cicero, Illinois,
further described in Attachment A                                                       19Ms$?
                  APPLICATION AI{D AFFIDAVIT FOR A SEARCH WARRANT

          I, Ashley N. Kizler, a Special Agent of the Federal Bureau of Investigation, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following property or premises:
                                                       See   Attachment A
located in the Northern District of Illinois, there is now concealed:


                                                       See   Attachment B
          The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and fruits.
          The search is related to a violation of:
 Code Section                                                     Offense Description
 Title   18,   United States Code, Sections 1581, 1584, 1589, peonage, labor trafficking, and human trafficking
 and 1590.


          The application is based on these facts:
                                                     See   Attached
          Continued on the attached sheet.




Sworn to before me and signed in my presence.


 Date: March2i-2019


 City and State: Chicago,Illinois
                                                                                   Printed, name and title
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 2 of 30 PageID #:1




UNITED STATES DISTRICT COURT                      )
                                                  )
NORTHERN DISTRICT OF ILLINOIS                     )


                                       AFFIDAVIT

      I, Ashley N. Kizler, being duly sworn, state as follows:

      1.     I am a Special
                        ial Agent with the Federal Bureau         of Investigation.

been so employed since approximately March 2012. As part of my duties as an FBI

Special Agent,   I   investigate criminal violations relating to civil rights offertses, to

include human trafficking and labor trafficking, and crimes against children. I have

participated in investigations involving violations of various federal laws, including

public corruption, wire fraud and mail fraud, forced labor, sex trafficking of children

and through means of force, fraud and coercion.          I have also participated in the
execution of multiple federal arrest warrants and search warrants

      2.     This affidavit is made in support of an application for a warrant to

search the single-family home and unattached garage located at 3110 South 53rd

Court, Cicero, Illinois, described further in Attachment A (the "subject Premises"),

for evidence, instrumentalities, and fruits described further in Attachment              B,

concerning peonage, labor traffrcking, and human traffrcking offenses, in violation of

Title 18, United States Code, Sections 1581, 1584,1589, and 1590.

      3.     The statements in this affidavit are based on my personal knowledge,

and on information      I have received from other law enforcement personnel and from

persons with knowledge regarding relevant facts. Because this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included
       Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 3 of 30 PageID #:1




each and every fact known to me concerning this investigation. I have set forth facts

that   I believe are sufficient   to establish probable cause to believe that evidence,

instrumentalities, and fruits, of violations of Title 18, United States Code, Sections

1581, 1584, L589, and 1590 are located at 3110 S 53rd Court, Cicero, Illinois.

I.      FACTS SUPPORTING PROBABLE CAUSE TO SEARCH

        A.    BACKGROI]ND OF II{VESTIGATION

               1.    2014 Ar-r,nceuoNs

        4.    In March 2014, FBI received a tip regarding possible human traffrcking.

The tipster, Victim 41, stated that she was a victim of human traffrcking. Victim A

identified her trafficker as CONCEPCION Malinek ("CONCEPCION"), who resided

at the Subject Premises. Victim A stated that CONCEPCION brought her to the

United States from Guatemala in 2010, in exchange for $5,000. After arriving in the

United States, Victim A stated that CONCEPCION continued to increase the amount

of money Victim A owed her, preventing Victim A from leaving the Subject
Premises. Victim A stated she lived in the basement of the Subject Premises for

the majority of her time residing at the Subject Premises. Victim A stated she was

only allowed to leave the basement to go to work and bring money to CONCEPCION

in order to pay off her debt. Victim A stated that during her time at the Subject


l Victim Awas interviewed by telephone two times and in person two times. Victim A refused
to provide her identifyrng information out of fear that her family in Guatemala would be
harmed. Victim A did not believe her family in Guatemala could be protected by U.S.
authorities if she assisted in the investigation. Victim A returned to Guatemala in August
20L4 arrd the investigation was closed at that time.
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 4 of 30 PageID #:1




Premises, CONCEPCION threatened Victim A's children who lived in Guatemala

and constantly threatened and humiliated Victim      A.   Victim A also reported that

there were other individuals living   in the basement of the Subject Premises,
including minors.

       5.    On March L1.,2OL4, and March 19, 20l4,Iaw enforcement interviewed

Victim A by telephone. Victim A stated she wanted to remain anonymous and did

not want to come forward due to fear for the safety of her family living in Guatemala.

Victim A stated that CONCEPCION and her husband, Jeffrey Malinek, owned        a   hotel

in Guatemala. Victim A stated she came to the United States illegally without any

authorization. Victim A stated she arrived in Indiana and was transported to the

Subject Premises by Jeffrey Malinek.

       6.    Victim A stated she was required to stay at the Subject Premises until

she repaid CONCEPCION approximately $8,000, which was the amount owed for her

travel to the United States. Victim A stated that CONCEPCION continued to raise

the amount of money she owed and it took Victim A four years to pay offher debt to

CONCEPCION. Victim A estimated she paid CONCEPCION approximately $23,000

in total.

       7.    Victim A stated that CONCEPCION charged her rent to live at the

Subject Premises and would charge the other victims staying there for any type of

service. For example, Victim A stated CONCEPCION charged the victims $25 for a

ride to town. Victim A stated that there were frve to eight other victims living in the
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 5 of 30 PageID #:1




basement of the Subject Premises while she was there. Victim A stated the victims

would leave the Subject Premises to go to work but had to return at the end of the

day. Victim A stated nobody was allowed to move out of the Subject Premises until

their debt was repaid.

      8.     Victim A stated that at one point she moved out of the Subject
Premises and into a residence with Victim A's boyfriend. Victim A stated that

CONCEPCION continued to threaten and harass Victim A in order to get Victim A

to move back to the Subject Premises. As part of these threats, Victim A stated

that CONCEPCION told her "If you don't pay, I will call immigration and have you

deported." Victim    A   responded   by stating she would tell immigration what
CONCEPCION was doing and CONCEPCION responded that Victim A was in the

country illegally and did not speak English so no one would listen to her. Victim A

moved back    to the Subject Premises in order to stop the harassment            by

CONCEPCION.

      9.    OnApril 24,2ll4,lawenforcementmetinpersonwithVictimA. Victim
A reiterated the statements from her two prior      telephone interviews   with law
enforcement. Victim A further stated that CONCEPCION would loan her money very

easily, but would charge excessive interest rates which would take Victim A years to

repay. Victim A moved back into the Subject Premises with her boyfriend and

CONCEPCION charged her $gOO a month for        rent. Victim A paid CONCEPCION



                                         4
       Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 6 of 30 PageID #:1




$SOO   per month, $500 to reduce her debt and $300 for rent. After a few years, Victim

A paid offher debt and left the Subject Premises.

        10.   Victim A stated that the other victims living in the basement of the

Subject Fremises had to pay $200 per month for rent plus other fees to
CONCEPCION. Victim A stated nobody was allowed to leave the Subject Premises

until the debt was paid off. Victim A stated that CONCEPCION was charging $7,000

to bring aliens from Guatemala to the United States and another $4,000 in expenses

once they arrived at the   Subject Premises. Victim A explained if anyone missed a

payment on their debt GoNCECPCION charged a late fee of $100-$200.

        2.    March zllglnvestigation.

        11.   In March 2OLg,FBI received information from Individual A regarding a

potential victim of human trafficking.2 Individual A stated that a coworker, Victim

B, told Individual A he was being held in a basement in Cicero with twenty other

Guatemalans and forced to work by a female who owned the residence.

        12.    On March 15,2}l9,law enforcement contacted Individual A regarding

the above information. Individual A stated that Victim B, along with Victim B's wife,

Victim C, work with Individual A at a factory in Romeoville, Illinois. Individual A

stated that Victim B told Individual A that Victim B and Victim C, along with

approximately 5 other Guatemalan employees at the factory are aII living in the



2Individual A is an employee at a factory located in Romeoville, Illinois. Individual A has no
criminal history and is receiving no benefits from the providing of this information.
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 7 of 30 PageID #:1




basement of the Subject Premises. Individual            A   stated that Victim    B told
Individual A the owner of the Subject Premises is a woman who keeps an eye on

them constantly and they were all brought to the United States by a "coyote" [slang

for alien smugglerls who knows the owner of the Subject Premises. Victim               B

further told Individual A that the woman who owned the Subject Premises does not

let the victims go anywhere without her and that she transports them to work every

day in a white passenger van and picks them up after their shift. Individual A further

stated that Victim B told Individual A the victims pay $450 per month in rent plus

$b0 per person for transportation tolfrom work. The woman also charged the victims

to watch any children they have at the Subject Premises while they go to work.

Individual A stated that Victim B told Individual A he is scared to talk to law

enforcement because the woman constantly threatens           him and the others with

immigration consequences if they talk about their arrangement.

      1g.    On March    2l,2}lg,   and   March23,2ol9,law enforcement interviewed

Victims B and   C.a    On March 23, 2}l9,1aw enforcement interviewed Victim D.

Victims B, C, and D have all claimed political asylum in the United States and have

pending asylum cases with the United States government. No promises or payments

have been made to them regarding this investigation.




B This is my interpretation of the term "coyote" based on my training and experience.
a Victims B and C are married and are both in the United States Illegally. Victims B and C

were made no promises by law enforcement.
                                             b
        Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 8 of 30 PageID #:1




                 Victim B

          L4.    Victim B is a citizen of Guatemala. Victim B stated he travelled to the

United States in May 2018 along with his 12 year old son, and was detained by

immigration authorities. Victim B contacted CONCEPCION by telephone and

agreed     with CONCEPCION to provide CONCEPCION's name and residence as the

place he would be staying.s Victim B stated that CONCEPCION charged him $7,000

for getting him to the United States.6 Victim B stated that he paid CONCEPCION

approximately      $OOO   per month to pay offhis debt. Victim B stated that his passport

was seized by immigration officials and two times per month CONCEPCION drives

him to meet with someone who Victim B believes to be a U.S. Immigration official.

Victim B states that these meetings are brief and CONCEPCION charges him $50

for the ride to each visit. Victim B stated that two weeks ago CONCEPCION

arranged for his wife and second child to come to the United States in exchange for

$SO,OOO.     Victim B agreed to a similar paJrnent plan with CONCEPCION to have his

wife and child brought over to the United States.

          15.    Victim B stated that he and his wife live in the basement of the Subject

Premises, along with their         1-0   year old daughter and 12 year old son.7 Victim B

stated there are approximately 34 people living in the Subject Premises, including


5   Victim B stated his mother provided him with CONCEPCION's telephone number before
he left Guatemala.
6Victim B identified a photograph of CONCEPCION Malinek as the individual he knew who
owned the Subject Premises and who controlled his debt.
7   Victim B stated his 10 year old daughter is not in school.
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 9 of 30 PageID #:1




approximately 16 children. Victim B provided law enforcement with the names of

seven other individuals living in the basement of the Subject       Premises. Victim B

stated that the majority of the individuals in the basement are aliens claiming

political asylum, but at least two of the aliens are in the United States illegally with

no pending asylum claim.

       16.    Victim B stated that CONCEPCION gave all the victims their own cell

phone to use to communicate         with her and others. Victim B stated that        every

Thursday all victims are required to be in the Subject Premises for a house visit by

immigration officials.8 Victim B stated that CONCEPCION would call each family

upstairs on Thursday, using their cell phones to reach them, one at a time, to meet

with the "immigration officials."

       77. Victim B       stated that afber arriving       at the Subject      Premises,

CONCEPCION told him he owed her $7,000 for her bringing him to the United

States. Victim B stated CONCEPCION sent him to a temporary employment agency

and told him to request to work at CompanyA.Victim B stated that many of the other

individuals living in the basement of the Subject Premises also work at Company

A. AII the individuals work the same shift, 3:00p.m. through L2:30a.m. Monday
through Friday. Victim B explained that CONCEPCION would drive all the victims

from the Subject Premises to Company A and pick them up at the end of the night.



8Law enforcement has identifred the alleged 'limmigration officials" to be an organization
afflliated with an Intensive Supervision of Aliens Program which is a government contractor
used to monitor immigrants in the United States awaiting disposition of their removal cases
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 10 of 30 PageID #:1




The victims would immediately return to the basement of the Subject Premises.

CONCEPCION charged each victim $50 per week for transportation tolfrom work.

       18.    Victim B explained that he was paid approximately $1,956 per month

from Company    A. He would cash his checks at a currency   exchange and have to pay

CONCEPCION the following amounts every month: (1) $200 towards his debt; (2)

$+Z+ for "bills"e; (3) and $fOO for rides tolfrom work.

      b. Victim C
      19.     Victim C is a citizen of Guatemala. Victim C is married to Victim B and

has two children who reside at the Subject Premises with       her. Victim C has a
pending political asylum application with the United States.

       20. Victim C explained that she arrived at the Subject          Premises in
approximately March 2019, approximately two weeks ago. Victim C stated that

CONCEPCION10 charged her $30,000 for bringing her and her daughter            to the
United States. After Victim C's arrival at the Subject Premises, CONCEPCION

sent Victim C to a temporary staffi.ng agency and told Victim C to be asked to be

placed at Company    A. Victim C did as instructed and currently works at Company
A. Victim   C explained that she uses her salary to pay offher debt to CONCEPCION.




e Victim   B was unable to identify what "bills" this covered. Victim B     explained
CONCEPCION just told him    it   covers "bills."
10Victim C identified a photograph of CONCEPCION Malinek as the individual she knew
who owned the Subject Premises and who controlled her debt.
       Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 11 of 30 PageID #:1




        21.   Victim C stated that CONCEPCION told her if she said anything to

anyone she would lose her     kids. Victim C stated that CONCEPCION is verbally
abusive to the victims. Victim C stated CONCEPCION has told them, "immigration

knows how many people live      in this   house, you guys are poor and    I   have all the

money." Victim C also stated that, at times, CONCEPCION challenged the victims

to call immigration officials to report their living situation, explaining, "they already

know you are here, so go ahead and call them." Victim C believed that CONCEPCION

meant if Victim C tried to contact the authorities for help that they would not help

her.

        22.   Victim C showed agents videos she took of the basement on her cell

phone that CONCEPCION gave her of the Subject Premises. The videos depict a

basement setting with multiple bunk beds and sheets hanging from the ceiling as

room dividers.

        23.   Victim C stated that CONCEPCION posted "rules" on the door going

from the basement to the upstairs. One of the "rules" stated that the basement had

to be clean before everyone left for work and they would have to pay a fine. Another

"rule" was a schedule for cleaning the Subject Premises that had all of the victims

with a different cleaning shift. None of the victims were       compensated for their

cleaning services.




                                            10
     Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 12 of 30 PageID #:1




       c. Victim D
       24.   Victim D is   a   citizen of Guatemala. Victim D resides at the Subject

Premises with his 15 year old daughter. Victim D has a pending political asylum

application with the United States. Victim D stated he paid Guatemalan. officials

$14,000 to get to the United States. Victim D knew CONCEPCION from working

construction at her hotel in Guatemala. In December 2019, Victim D and his 15 year

old daughter crossed the border in Texas and claimed political asylum. Victim D

provided immigration officials      with   CONCEPCION's name and             the Subject
Premises as the residence he would be residing at pending his asylum claim. After

arriving at the Subject Premises, Victim D stated CONCEPCIONII told him he

owed   her $18,000 for letting him use her name and residence on his asylum
application and for getting him from the border to the Subject Premises. Victim D

stated he took a bus from the border to Chicago.

       25.   After Victim D's arrival at the Subject Premises, CONCEPCION sent

Victim D to a temporary staffi.ng agency and told Victim D to be asked to be placed

at Company A. Victim D explained he makes approximately $1,956 a rnonth working

at Company A. From that he pays CONCEPCION a total of $974 per month. The

money CONCEPCION charges Victim D per month is detailed as follows: (L) $200




ll Victim D identified a photograph of CONCEPCION Malinek   as the   individual he knew who
owned the Subject Premises and who controlled his debt.
                                           11
       Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 13 of 30 PageID #:1




towards his debt; (2) $424 for "bills"12; (3)   $ZOO   for transportation tolfrom work; (4)

$35 for the phone CONCEPCION gave him; (5) $10 for an unknown fee. Victim D

explained that CONCEPCION keeps track of all amounts owed in a ledger which she

fills in after each payment. Victim D described the ledger as a standard looking
notebook which is kept inside the Subject Premises.

         26.    Victim D stated that he lives in the basement but that his 15 year old

daughter resides on the first floor of the Subject Premises. Victim D stated nobody

is allowed to leave the basement of the Subject Premises to go upstairs unless they

call CONCEPCION and receive permission.ls Victim D stated that his daughter is

allowed to come down to the basement to visit him, but only for limited periods of

time. Victim D stated his daughter        does not go to school and he is unsure what she

does during the day.

         3.     The Subject Premises

         27.    According to Cook County Recorder of Deeds records, CONCEPCION

and Jeffrey Malinek are the owners of the Subject Premises, and have owned               it
since approximately May 20,2008

         28.    According   to Illinois   Secretary   of State   Records, CONCEPCION's

Illinois driver's license lists her residence as the Subject Premises.




12   Victim D was unable to identify what "bills" this covered. Victim D explained
CONCEPCION just told him  it covers "bills."
13   This statement was corroborated by Victims B and C.
                                              12
                                                                                            i




      Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 14 of 30 PageID #:1




        29.   On March l-5, 20L9, law enforcement conducted surveillance of the

 Subject Premises. Parked in front of the Subject Premises was a white passenger

van bearing Illinois license plate 8E20996 (the "CONCEPCION :r;arf').l+ At
approximately 1:16p.m.,law enforcement observed approximately 8 to 10 individuals

exit the Subject Premises and enter the passengervan. Law enforcement followed

the van to the highway and later spoke to Individual A who confrrmed the employees

were dropped   offin a white van bearing Illinois   license plate BE20996.

       30.    On March 23, 2019, law enforcement conducted surveillance of the

Subject Premises. At approximately L:26a.m., law enforcement observed the

CONCEPCION van pull up           in front of the Subject Premises and observed
approximately 10 to 12 individuals exit the van and enter the Subject Premises.

       31.    Based upon my training and experience working human trafficking and

labor trafficking investigations, I know that traffickers typically use their cell phones

to communicate with victims and coconspirators.

II.    SPECIFICS REGARDING SEARCHES OF ELECTROMC STORAGE
       MEDIA
       32.    Based upon my training and experience, and the training and

experience of specially trained personnel whom I have consulted, searches of evidence

from electronic storage media commonly require agents to download or                copy

information from the electronic storage media and their components, or remove most


1a
 According to Illinois Secretary of State records, the van is registered to CONCEPCION
Malinek at the Subject Premises.
                                           t3
      Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 15 of 30 PageID #:1




or all electronic storage media items (e.g. computer hardware, computer sofbware,

computer-related documentation, and cellular telephones) to be processed later by a

qualified computer expert in a laboratory or other controlled environment. This is

almost always true because of the following:

              a.     Electronic storage media can store the equivalent of thousands of

pages of information. Especially when the user wants to conceal criminal evidence,

he or she often stores it with deceptive file names. This requires searching authorities

to examine all the stored data to determine whether      it is included in the warrant.
This sorting process can take days or weeks, depending on the volume of data stored,

and   it would be generally impossible to accomplish this kind   of data search on site.

              b.     Searching electronic storage media for criminal evidence is a

higJrly technical process requiring expert skill and a properly controlled environment.

The vast array of computer hardware and software available requires even computer

experts to specialize in some systems and applications, so it is difficult to know before

a search which expert should analyze the system and its data. The search of an

electronic storage media system is an exacting scientific procedure which is designed

to protect the integrity of the evidence and to         recover even hidden, erased,

compressed, password-protected, or encrypted files. Since electronic storage media

evidence is extremely vulnerable to tampering or destruction (which may be caused

by malicious code or nonnal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate analysis.


                                           14
       Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 16 of 30 PageID #:1




         33.   In order to fully retrieve data from a computer system, the analyst needs

all storage media   as   well as the computer. The analyst needs all the system sof[ware

(operating systems or interfaces, and hardware drivers) and any applications

software which may have been used to create the data (whether stored on hard disk

drives or on external media).

         34. In addition, electronic storage media such as a computer, its storage
devices, peripherals, and Internet connection interface may be instrumentalities of

the crime(s) and are subject to seizure as such if they contain contraband or were

used to carry out criminal activity.

III.    PROCEDI]RES TO BE FOLLOWED IN SEARCHING ELECTRONIC
        STORAGE MEDIA

        35.    Pursuant to Rule a1(eX2)(B) of the Federal Rules of Criminal Procedure,

this warrant will authorize the removal of electronic storage media and copying of

electronically stored information found in the premises described in Attachment A    so

that they may be reviewed in a secure environment for information consistent with

the warrant. That review shall be conducted pursuant to the following protocol.

        36.    The review of electronically stored information and electronic storage

media removed from the premises described in Attachment A may include the

following techniques (the following is a non-exclusive list, and the government may

use other procedures that, like those listed below, minimize the review of information

not within the list of items to be seized as set forth herein):




                                            15
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 17 of 30 PageID #:1




              a.    examination of all the data contained in such computer hardware,

computer software, andlor memory storage devices to determine whether that data

falls within the items to be seized as set forth in Attachment B;

             b.     searching for and attempting to recover any deleted, hidden, or

encrypted data to determine whether that data falls within the       list of items to be
seized as set forth in Attachment B (any data that is encrypted and unreadable      will
not be returned unless law enforcement personnel have determined that the data is

not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity, (3)

contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses

specified above);

             c.     surveying file directories and the individual files they contain to

determine whether they include data falling within the list of items to be seized as

set forth in Attachment B;

             d.     opening or reading portions of files, and performing key word

searches of files, in order to determine whether their contents fall within the items to

be seized as set forth in Attachment B.

       37.   The government will return any electronic storage media removed from

the premises described in Attachment-A within 30 days of the removal unless,

pursuant to Rule at@)(2) or (3) of the Federal Rules of Criminal Procedure, the

removed electronic storage media contains contraband                or   constitutes an

instrumentality of crime, or unless otherwise ordered by the Court.


                                          16
      Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 18 of 30 PageID #:1




rv.     CONCLUSION
        38.   Based on the above information,          I respectfully submit that there is
probable cause to believe that peonage, labor trafficking, and human trafficking

offenses, in violation of   Title   18, United States Code, Sections 1581, L584,1589, and

1590 have been committed, and that evidence, instrumentalities, and fruits relating

to this criminal conduct, as further described in Attachment B, will be found in the

Subject Premises, as further described         in Attachment   A. I therefore respectfully
request that this Court issue a search warrant for the single-family home and

detached garage located       at 3110 S 53rd Court, Cicero, Illinois, more particularly
described   in Attachment A, authorizing the seizure of the items described             in
Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                    Federdl Bureau

Subscribed and
                                        20t9


                       COLE




                                               t7
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 19 of 30 PageID #:1



                                  ATTACHMENTA

                DESCRIPTION OF PREMISES TO BE SEARCHED

      The residence and detached. garage is located at 3110 South          53"i1   Court, in

Cicero,   Illinois. The residence is a single family home, brown in   color,   with a white

door, and depicted below:
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 20 of 30 PageID #:1



                               :   ATTACHMEIVT B

                           LTST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and.   fruits   concerning violation   of Title 18,
United States Code, Sections L581, t584,1589, and 1590, as follows:

                     phones.

      2.     Cash.

      3.     All financial     documents, including bank statements, check books,

invoices, ledgers, currency exchange records, receipts, and credit card statements.

      4.     AIl notebooks containing handwritten notations relating to known or
potential victims.

      5.     All items relating to Victims A-D and their children.

      6.     Indicia of ownership or occupancy of the Subject Resid.ence.

      7.     Written documentd containing rules or instructions to individuals living

             inside the residence.

      8.     Any documents bearing the names or identiffing information of any

             known or potential trafficking victims.

      9.     All documents relating to the trafficking and forced labor Qf known or
             potential victims.

       10.   All employment documents related to the emplo5nnent of any identified

             or potential victims of this investigation.
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 21 of 30 PageID #:1



       11. All   immigration documents, including passports, lawful permanent

             resident cards, and other immigration forms or correspondence relating

             to any identified or potential victims of this investigation.

       L2.   Any travel records related to identified victims or potential victims.

      13.    All records relating to the Intensive Supervision of Aliens Program.

       14.   Any identity documents or copies of identity documents for any known

or potential victims




                                          2
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 22 of 30 PageID #:1




       Pursuant to Rule a1(e)(2XB) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant. That review shall be conducted pursuant to the following protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

      a.    examination of all the data contained in such computer hardware,
            computpr software, and./or memory storage devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching for and attempting to recover any deleted, hidden, or
            encrypted data to determine whether that data falls within the list of
            items to be seized as set forth in Attachment B (any data that is
            encr;rpted and unreadable will not be returned unless law enforcement
            personnel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
            above);

      c.    surveying file directories and the individual files they contain to
            deter:nine whether they include data falling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of files, and perfor:ning key word searches
            of files, in order to determine whether their contents fall within the
            items to be seized as set forth in Attachment B.

      The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule Alk)Q) or (3) of the Federal Rules of Criminal Procedure, the removed
   Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 23 of 30 PageID #:1



electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
              Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 24 of 30 PageID #:1

 AO 93 Gev. 11/13) Search and Seizure Warrant                           AUSA Christopher V. Parente, (3L2) 886-2447


                               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DWISION

                                                                 T]NDER SEAL
In the Matter of the Search of:
                                                                 Case Number:
The single-familyhome located at 3110 So-uth 53rd
Court, Cicero, Illinois, further described in
Attachment A                                                                        19U2S7
                                      SEARCH ANID SEIZI.IRE WARRANT

To: Ashley N. Kizler and any authorized law enforcement officer
        An application by a federal law enforcement office or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                  See   Attachment A
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                                  See   Attachment B


        YOU ARE HEREBY COMITIANDED to execute this warrant on or before April 8, 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must grve a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executingthis warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.
                                 5J|yn
                             )
 Date and time issued: Marih 25. 2019


 City and State: Chieerro Tllinois
                  Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 25 of 30 PageID #:1
AO 93 (Rev. 1U13) Search and Seizure Warrart (Page 2)

                                                            Return
   Case No:               Date and Time Warrant Executed:        Copy of Warrant and Inventory Left With:


   fnventory made in the presence of:


   lnventory of the property taken and name of any person(s) seized:




                                                        Certification
          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
  to the designated judge.


                                                                                Executing officer's signature


                                                                                   Printed. name and title
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 26 of 30 PageID #:1




                                   ATTACIIMENTA
                DESCRIPTION OF PREMISES TO BE SEARCHED

      The residence and detached garage is located at 3110 South 53d Court, in

Cicero,   Illinois. The residence is a single family   home, brown in color,   with a white
door, and depicted below:
Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 27 of 30 PageID #:1
    Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 28 of 30 PageID #:1




       11. AII immigration      documents, including passports, Iawfirl permanent

             resident cards, and other immigration forms or correspondence relating

             to any identified or potential victims of this investigation.

       L2.   Any travel records r6lated to idenlified victims or potential victims.

      13.    AII records relating to the Inten'sive Supervision of Aliens Program.

       L4.   Any identity d.ocuments or copies of identity documents for any known

or potential victims




                                           2
   Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 29 of 30 PageID #:1




                       ADDENDUM TO ATTACHMENT B

       Pursuant to Rule 1(eXZXB) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and qopyrng of
electronically stored inforrnation found in the premises described in Attachment A so
that they may be reviewed in a seeure environment for inforrnation consistent with
the wamant. That review shall be conducted pursuant to the f,ollowing protocol:

       The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

      a.    examination of all the data contained in such computer hardware,'
            computpr sofbware, and./or memory storage. devices to determine
            whether that data falls within the items to be seized as set forth in
            Attachment B;

      b.    searching   for and attempting to recover any deleted,, hidden,        or
            encrlrpted data to deterrnine whether that data falls within the list of
            items to be seized as set forth in Attachment B (any data that is
            encr5rpted and unreadable will not be returned unless law enforcement
            persoinel have determined that the data is not (1) an instrumentality
            of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4)
            otherwise unlawfully possessed, or (5) evidence of the offenses specified
            above);

      c.    surveying fiIe directories and . the individual files they contain to
            determine whether they include data fatling within the list of items to
            be seized as set forth in Attachment B; and

      d.    opening or reading portions of files, and perfoming key word searches
            of fi.Ies, in order to deter:nine whether their contents fall within the
            items to be seized as set forth in Attachment B.

      The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless, pursuant
to Rule aLk)Q) or (3) of the Federal Rules of Criminal Procedure, the removed
   Case: 1:19-mc-00207 Document #: 1 Filed: 03/25/19 Page 30 of 30 PageID #:1




electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.
